Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-16 are currently pending in the instant application.  Applicants have amended claims 1 and 15 in an amendment filed on March 15, 2021.  Claims 1, 2, 4-6, 15 and 16 are rejected and claims 3 and 7-14 are objected in this Office Action.

I.	Response to Arguments/Remarks
	Applicants’ amendment, filed on March 15, 2021, has overcome the rejection of claims 1, 3-5, 7, 15 and 16 under 35 USC 102(a)(1) as being anticipated by Guo, et al. (Angewandte Chemie, International Ed. (2015) 54 (40, 11686-11690); the rejection of claims 1, 3-8, 15 and 16 under 35 USC 102(a)(1) as being anticipated by Roy Johnson (Organic Reactions, 117-264 (2004)) when B is OC(O)NR5R6 and the rejection of claims 15 and 16 under 35 USC 112, second paragraph as being indefinite for lacking antecedent basis.  The above rejections have been withdrawn.
	Applicants’ amendment has not overcome the rejection of claims 1, 4-6, 15 and 16 under 35 USC 102(a)(1) as being anticipated by Roy Johnson(Organic Reactions, 117-264(2004)) when both A and B are OH and the rejection of claims 1, 2, 4-6, 15 and 16 under 35 USC 102(a)(1) as being anticipated by Adam, W. et al. (Organic Reactions, (2007), 69, 1-346) when both A and B are OH.  Applicants’ amended proviso language 
    PNG
    media_image1.png
    101
    139
    media_image1.png
    Greyscale
but does not address when both A and B are OH and therefore the two references still read on the claimed subject matter.  The rejections have been maintained. 

III.	Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy Johnson (Organic Reactions, 117-264 (2004)). The instant invention claims a product with the formula  

    PNG
    media_image2.png
    725
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    708
    media_image3.png
    Greyscale

 The Roy Johnson reference teaches bicyclic derivatives such as 
    PNG
    media_image4.png
    159
    515
    media_image4.png
    Greyscale
 (See page 218-220) wherein l is 1, m is 0, A is OH, B is OH and R1-4 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

Claims 1, 2, 4-6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam, W. et al. (Organic Reactions, (2007), 69, 1-346). The instant invention claims a product with the formula  

    PNG
    media_image2.png
    725
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    708
    media_image3.png
    Greyscale

 The Adam, et al. reference teaches bicyclic derivatives such as 
    PNG
    media_image5.png
    218
    267
    media_image5.png
    Greyscale
  (See page 218-220) wherein l is 1, m is 0, A is OH, B is OH and R1-4 are H and the compounds 
    PNG
    media_image6.png
    246
    203
    media_image6.png
    Greyscale
 wherein l is 2, m is 0, A is OH, B is OH and R1-4 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its .  

Claims 1, 4-6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jadhav, et al. (The Journal of Organic Chemistry, 2012, 77, 2667-2674)). The instant invention claims a product with the formula  

    PNG
    media_image2.png
    725
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    708
    media_image3.png
    Greyscale

 The Jadhav, et al.  reference teaches bicyclic derivatives such as 
    PNG
    media_image7.png
    100
    172
    media_image7.png
    Greyscale
 (See Scheme 2, page 2671) wherein l is 1, m is 0, A is OH, B is OH, R3 is Br and R1, R2 and R4 are H or m is 1, l is 0, A is OH, B is OH, R2 is Br and R1, R3 and R4 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

Claims 1, 2, 4-6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lautens, W. et al. (Journal of Organometallic Chemistry, (2001), 624, 259-270). The instant invention claims a product with the formula  

    PNG
    media_image2.png
    725
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    708
    media_image3.png
    Greyscale

 The Lautens, et al. reference teaches bicyclic derivatives such as the compounds 
    PNG
    media_image8.png
    70
    89
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    81
    101
    media_image9.png
    Greyscale
 wherein l is 2, m is 0, A is OMe, B is OH and R1-4 are H or l is 2, m is 0, A is OMe, B is OMe and R1-4 are H or  m is 2, l is 0, A is OH, B is OMe and R1-4 are H or m is 2, l is 0, A is OMe, B is OMe and R1-4 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

Claims 1, 2, 4-6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois, et al. (Org. Biomol. Chem., (2012), 10, 4712). The instant invention claims a product with the formula  

    PNG
    media_image2.png
    725
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    708
    media_image3.png
    Greyscale

 The Dubois, et al. reference teaches bicyclic derivatives such as the compound 
    PNG
    media_image10.png
    68
    96
    media_image10.png
    Greyscale
 wherein l is 0, m is 0, A is OTBS, B is OTBS and R1-4 are H (see scheme 1, page 4713) and the compound 
    PNG
    media_image11.png
    79
    91
    media_image11.png
    Greyscale
wherein l is 0, m is 0, A is OTBS, B is OH or B is OTBS, A is OH and R1-4 are H (see scheme 5, page 4714). This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

Claims 1, 4-6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al. (Synthetic Communications, (1998), 28, 3209-3212). The instant invention claims a product with the formula  

    PNG
    media_image2.png
    725
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    708
    media_image3.png
    Greyscale

 The Li, et al. reference teaches bicyclic derivatives such as ROH wherein R is 1-methoxy-2-indanyl  (See page table 1) wherein l is 0, m is 1, A is OMe, B is OH and R1-4 are H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


IV.  Objections

Dependent Claim Objections



V.  Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 23, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626